—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 27, 1997, convicting him of murder in the second degree under Indictment No. 5857/96, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered May 27, 1997, revoking a sentence of probation previously imposed by the same court (Pesce, J.), under Indictment No. 9035/95, upon his admission that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of sexual abuse in the first degree.
Ordered that the judgment and amended judgment are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions regarding alleged errors that were committed at trial are unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818). In any event, any alleged error is harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contention is without merit. Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.